DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 19-20 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. US 2009/0242977 in view of Johnson US 2013/0285633.

Regarding claim 1, Kawaguchi discloses a semiconductor device, comprising: a lateral junction field effect transistor (Fig. 4) formed in an upper portion of a semiconductor substrate (11, see paragraph 8); a dielectric (17) provided on the junction field effect transistor (Fig. 4) and a pad (PG), provided on the dielectric (17), to which voltage is applied from the exterior; and a first resistor element (Rsnd), electrically connected between, and in contact with, the drain (22, paragraph 49) of the junction field effect transistor (Fig. 4), respectively, provided inside the dielectric (17) on the junction field effect transistor (Fig. 4), wherein an outer peripheral edge of the first resistor element (Rsnd) that is provided inside the dielectric (17) on the junction field effect transistor (Fig. 4) is disposed closer to an inner edge of the semiconductor device than is an outer peripheral edge of the pad (PG), wherein the pad provided on the dielectric (17) extends to the inner edge of the semiconductor device (Fig. 4), and wherein no other pad (PG) is disposed between the outer peripheral edge of the pad and an inner edge of the drain (22).
Kawaguchi fails to disclose relay wiring, provided inside the dielectric.
In the same field of endeavor, Johnson teaches relay wiring (paragraph 24), provided inside the dielectric (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use relay wiring, provided inside the dielectric in Kawaguchi, as taught by Johnson, in order to conserve energy with the FET controller.

Regarding claim 2, Kawaguchi discloses a second resistor element (Rsnu) and third resistor element (12, see paragraph 72) configuring a resistive voltage dividing circuit (see paragraph 72) inside the dielectric (17); and a planar form wherein the first resistor element (Rsnu), second resistor element (Rsnu), and third resistor element (12, paragraph 72) are formed contiguously in the order of the first resistor element, second resistor element (Rsnu), and third resistor element from the inner side is a spiral form (paragraph 72).

Regarding claim 3, Kawaguchi discloses a semiconductor device (Fig. 4), comprising: a second conductivity type drift region (14) formed in an upper portion of a first conductivity type semiconductor substrate (11, paragraph 8); a drain electrode (22, paragraph 49) connected to the drift region (14); 2a second conductivity type source region provided in contact with the drift region (14) in an upper portion of the semiconductor substrate (Fig. 4) around the drift region (14); a first conductivity type gate region (13) disposed in contact with the drift region (14) in an upper portion of the semiconductor substrate (Fig. 4); a dielectric (17) formed on the surface of the drift region (14); a gate electrode connected to the gate region (13); a source electrode connected to the source region (14) and a pad (PG), provided on the dielectric (17), to which voltage is applied from the exterior; and a first resistor element (Rsnu), electrically connected between, and in contact with, the drain electrode (see paragraph 49) and embedded inside the dielectric on the drift region (14), wherein an outer peripheral edge of the first resistor element (Rsnu) that is provided inside the dielectric (17) on the junction field effect transistor (Fig. 4) is disposed closer to an inner edge of the semiconductor device than is an outer peripheral edge of the pad (PG), wherein the pad provided on the dielectric (17) extends to the inner edge of the semiconductor device (Fig. 4), and wherein no other pad (PG) is disposed between the outer peripheral edge of the pad and an inner edge of the drain (22, paragraph 49).
Kawaguchi fails to disclose relay wiring, provided inside the dielectric.
In the same field of endeavor, Johnson teaches relay wiring (paragraph 24) provided inside the dielectric (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use relay wing provided inside the dielectric in Kawaguchi, as taught by Johnson, in order to improve efficiency with the FET controller. 

Regarding claim 4, Kawaguchi discloses a second resistor element (Rsnu) configuring a resistive voltage dividing circuit (paragraph 72) embedded inside the dielectric (17), wherein one end of the second resistor element (Rsnu).
Kawaguchi fails to disclose the second resistor element is electrically connected to the relay wiring.
In the same field of endeavor, Johnson teaches the second resistor element is electrically connected to the relay wiring (see paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second resistor element is electrically connected to the relay wiring in Kawaguchi, as taught by Johnson, in order to improve efficiency with the FET controller.

Regarding claim 5, Kawaguchi discloses a third resistor element configuring the resistive voltage dividing circuit (see paragraph 72) embedded inside the dielectric (17) and, one end of the third resistor element (12, see paragraph 72) being connected to the other end of the second resistor element (Rsnu), comprising intermediate tap wiring connected to the connection place (paragraph 39).

Regarding claim 6, Kawaguchi discloses the planar form of the second resistor element (Rsnu) and third resistor element is a spiral form (see paragraph 72) wherein the second resistor element (Rsnu) and third resistor element are formed contiguously in order from the inner side (paragraph 72).

Regarding claim 7, Kawaguchi discloses  the planar form of the first resistor element, second resistor element (Rsnu), and third resistor element is a spiral form (paragraph 72) wherein the first resistor element, second resistor element (Rsnu), and third resistor element are formed contiguously in order from the inner side (paragraph 72).

Regarding claim 8, Kawaguchi discloses a second resistor element (Rsnu) configuring a resistive voltage dividing circuit (see paragraph 72) embedded inside the dielectric (17), wherein one end of the second resistor element (Rsnu) is electrically connected to the drain electrode (22, paragraph 49).

Regarding claim 9, Kawaguchi discloses a third resistor element (paragraph 72) configuring the resistive voltage dividing circuit (paragraph 72) embedded inside the dielectric (17) and, one end of the third resistor element (paragraph 72) being connected to the other end of the second resistor element (Rsnu), comprising intermediate tap wiring connected to the connection place (paragraph 39).

Regarding claim 10, Kawaguchi discloses the planar form of the second resistor element (Rsnu) and third resistor element is a spiral form (paragraph 72) wherein the second resistor element (Rsnu) and third resistor element are formed contiguously in order from the inner side (paragraph 72).

Regarding claim 11, Kawaguchi discloses the planar form of the first resistor element, second resistor element (Rsnu), and third resistor element is a spiral form (see paragraph 72) wherein the first resistor element, second resistor element (Rsnu), and third resistor element are formed contiguously in order from the inner side (paragraph 72).

Regarding claim 12, Kawaguchi discloses a second conductivity type drain region (14), of an impurity concentration higher than that of the drift region (paragraph 50), formed in a surface layer of the semiconductor substrate (Fig. 4) in a region sandwiched between the drift region (14) and drain electrode (22).

Regarding claim 13, Kawaguchi discloses a first source electrode connected to one portion of the source region (28); and 4a second source electrode connected to the remaining portion of the source region (14).

Regarding claim 14, Kawaguchi discloses a plurality of the source region (28) are formed around the drift region (14), and the gate region is formed in contact with the plurality of source regions (28) and the drift region so as to surround the plurality of source regions and the drift region (14).

Regarding claim 15, Kawaguchi discloses the semiconductor device is formed on an IC chip (paragraph 39).

Regarding claim 16, Kawaguchi discloses a switching power supply device comprising: the semiconductor device (Fig. 4) according to claim 1; and a starting circuit (Fig. 11) connected to the semiconductor device (Fig. 4).

Regarding claim 19, Kawaguchi fails to disclose a resistance value of the first resistance element is less than or equal to 200 ohms.
Kawaguchi teaches high and low resistance layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resistance value of the first resistance element is less than or equal to 200 ohms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Kawaguchi discloses a semiconductor device, comprising: a lateral junction field effect transistor (Fig. 4) formed in an upper portion of a semiconductor substrate (11, paragraph 8); a dielectric provided on the junction field effect transistor (Fig. 4) and a pad (PG), provided on the dielectric (17), to which voltage is applied from the exterior; and a first resistor element (Rsnu), electrically connected between, and in contact with, the drain of the junction field effect transistor (22, paragraph 49), provided inside the dielectric (17) on the junction field effect transistor (Fig. 4), wherein an outer peripheral edge of the first resistor element (Rsnu) that is provided inside the dielectric (17) on the junction field effect transistor (Fig. 4) is disposed closer to an inner edge of the semiconductor device than is an outer peripheral edge of the pad (PG), 5wherein the pad provided on the dielectric (17) extends to the inner edge of the semiconductor device (Fig. 4), and wherein the first resistor element (Rsnu) is disposed between an inner edge of the drain and all pads (PG) that are electrically connected to the drain (22, paragraph 49).
Kawaguchi fails to disclose relay wiring provided inside the dielectric.
In the same field of endeavor, Johnson teaches relay wiring (paragraph 24) provided inside the dielectric (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use relay wiring provided inside the dielectric in Kawaguchi, as taught by Johnson, in order to increase efficiency with the FET controller.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                             Supervisory Patent Examiner, Art Unit 2839